Citation Nr: 0127793	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1970 
and from September 1970 to June 1973.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1994 rating decision, in which the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, continued the 40 percent rating assigned the 
veteran's lumbosacral strain.  In September 1997, the Board 
affirmed the RO's decision. 

In October 1997, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals).  In 
April 1998, based on a Joint Motion to Remand the Decision of 
the Board of Veterans' Appeals and to Stay Further 
Proceedings (joint motion), the Court vacated and remanded 
the Board's September 1997 decision for proceedings 
consistent with the joint motion.  In September 1998, the 
Board remanded the veteran's claim to the RO for development 
suggested in the joint motion.


REMAND

The veteran claims that he is entitled to a rating in excess 
of 40 percent for his lumbosacral strain.  Additional 
development by the RO is necessary before the Board can 
decide the veteran's claim.

In June 2001, after the RO had completed all development 
requested in the Board's September 1998 Remand and certified 
the veteran's claim to the Board for final disposition, the 
veteran's attorney submitted evidence to the RO that is 
pertinent to the veteran's claim.  The RO transferred this 
evidence, which was not accompanied by a waiver of RO 
consideration, to the Board.  Thereafter, the Board contacted 
the veteran's attorney and inquired as to whether he wished 
to waive initial RO consideration of this evidence.  In a 
letter dated July 2001, the veteran's attorney responded in 
the negative.  In light of the foregoing and because this 
evidence was received at the Board within 90 days following 
notification to the veteran of certification and a transfer 
of his records to the Board, the Board is required to refer 
this evidence to the RO for review and preparation of a 
supplemental statement of a case.  See 38 C.F.R. § 20.1304 
(2000).  

In addition, during the pendency of this appeal, legislation 
was passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), 
which is effective August 29, 2001. 

Based on the changes in the law and regulations pertinent to 
the veteran's claim, a Remand is also necessary so that the 
RO may develop and consider the veteran's claim pursuant to 
these changes.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1990) (holding that, where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise).  

In developing this claim, the RO should take all action 
necessary to comply with the requirements of the VCAA and 
amended regulations.  For instance, the RO should afford the 
veteran an opportunity to identify and authorize the release 
of all pertinent, outstanding evidence that has not yet been 
secured.  In addition, if, after reviewing the evidence 
submitted by the veteran's attorney in June 2001, additional 
medical information is needed, the RO should obtain such 
information in the manner deemed most appropriate.  

Finally, because this claim is being remanded for other 
purposes, on Remand, the veteran should be given an 
opportunity to present further argument in support of his 
claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
the names and addresses of all VA and 
private medical providers who have 
treated his back and whose records have 
not yet been obtained.

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all outstanding records of 
treatment identified by the veteran.  

3.  After reviewing the evidence 
submitted in June 2001, the RO should 
undertake all other development necessary 
to comply with the requirements of the 
VCAA and amended regulations.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
claim.  The veteran is free to submit any additional evidence 
and argument he desires to have considered in connection with 
his current appeal; however, no action is required until he 
is otherwise notified.  Kutscherousky v. West, 12 Vet. App. 
369, 373 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




